Citation Nr: 1443440	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee strain.

3.  Entitlement to service connection for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the case in August 2012 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case the Board has not only reviewed the physical claims file, but also the electronic file on the Virtual VA and VBMS electronic filing system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's current right knee disorder is not related to an in-service injury, disease, or event. 

2.  The Veteran's current left knee strain is not related to an in-service injury, disease, or event, including the September 1985 complaints of left knee pain.

3.  The Veteran's current lumbar strain is not related to an in-service injury, disease, or event, including the May 1985 muscle sprain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a left knee strain are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for lumbar strain are not met.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in July 2008.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, Social Security disability records, and lay statements.  

The Veteran underwent VA examinations in August 2008 and October 2012 to assist in determining the nature and etiology of his lower back and bilateral knee conditions.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The October 2012 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Right Knee Disorder, a Left Knee Strain, and a Lumbar Sprain

The Veteran contends that his current disabilities of the bilateral knees and lower back are due to his active duty service.  Specifically, he notes that he was treated for knee problems and a lower back strain in service.

Service treatment records confirm that he was seen in October 1983 for complaints of back pain.  He was in a motor vehicle accident in July 1984, but he did not complain of back or knee pain at that time.  In May 1985, he was again seen for middle back pain complaints, and the diagnosis was severe muscle strain.  He was placed on a profile and instructed not to lift more than 10 pounds.  A September 1985 treatment record notes that the Veteran was seen for complaints of left knee pain; examination revealed no abnormalities.  The November 1986 separation examination reported that the lower extremities and spine were normal.  Additionally, the Veteran denied a history of arthritis, rheumatism or bursitis, recurrent back pain, trick or locked knee, or bone joint or other deformity on the November 1986 report of medical history.

Post service records include an August 1999 VA outpatient treatment note showing that the Veteran complained of back pain.  He attributed the pain to a possible strain at work.  A July 2001 shows no complaints of joint pain or stiffness, and no gait or balance abnormalities.  January 2002 range of motion testing was normal for the lower extremities, and there were no complaints of back or knee pain.  At a May 2006 VA general medical examination, the Veteran complained of left shoulder pain but did not complain of pain in his knees or back. 

A January 2008 VA outpatient treatment record shows that he had lower back pain, which he attributed to heavy lifting at work and a recent fall on the ice.  He also complained of pain in his right knee.  X-ray findings of March 2008 show lumbar spine degenerative disc disease and bilateral neural foraminal stenosis.  An April 2008 VA interventional radiology procedure note shows the Veteran was given an epidural shot for back pain. 

The report of an August 2008 VA joints examination shows that the Veteran complained of a low back disorder, having an onset date of 1985.  He added he had a left knee disorder, also with a 1985 onset date.  The examiner observed that the Veteran had been treated for both claimed disorders during active duty.  After examining the Veteran, diagnoses of, in pertinent part, left knee strain and lumbosacral strain were provided.  In each instance, the examiner commented that the Veteran's currently-diagnosed disabilities were not due to his military service.  The examiner explained the knee was not due to service as the separation examination was negative for a condition and the impairment did not prevent the Veteran from participating in sports.  

Social Security Administration (SSA) records dated in January 2009 and March 2009 show that the Veteran has functional limitations due to bilateral knee pain.

Pursuant to the August 2012 remand directives, the Veteran was provided with another VA examination in October 2012.  Following a clinical evaluation, including a review of the Veteran's medical history, the VA examiner concluded that the current knee and back conditions are not related to knee and back pain reported in service.  The rationale was that the Veteran's current limitations in ambulation are caused by his severe chronic obstructive pulmonary disease, peripheral vascular disease, and insulin-dependent diabetes, none of which are currently service connected.  Further, the VA examiner noted that there has been no continuum of care for knee or back problems from service separation until 2008, over 20 years later.  An October 2012 addendum opinion was provided to confirm that the claims file had been reviewed.

In short, the only evidence linking the back and knee pain to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of a right knee disorder, a left knee strain, and lumbar sprain condition that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms to knee and back pain he experienced in service, approximately 23 years prior to filing his claim.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

Further, although the Veteran has asserted that he has experienced lower back and bilateral knee problems since service, the record does not support the Veteran's assertion.  In this case, there is not merely an absence of evidence.  Rather, as discussed above, at the time of his separation from service he denied a history of recurrent back or knee pain.  Additionally, in July 2001, January 2002, and May 2006 there was no complaint of back of knee pain even with range of motion testing.  More significantly, at the time the Veteran sought treatment, he reported the onset as recent and due to work injuries.  The Board finds that, in light of the affirmative medical and lay evidence of record indicating that the current back and knee disabilities are not related to complaints of knee and back pain in service, the Veteran's statements made in pursuit of compensation regarding the etiology of his disabilities are not credible.  Rather, the Board finds probative the Veteran's statements made for the purpose of obtaining medical treatment.  Those statements include his reports to VA medical personnel in August 1999 and January 2008, which show that he related his back problems to his work activities.  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a right knee disorder, a left knee strain, and lumbar sprain, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee strain is denied.

Service connection for a lumbar sprain is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


